On Motion for Rehearing.
For the first time, in the petition for rehearing, defendant[11]  urges that the cross-examination of Strait was improper when he was questioned concerning statements which he, Strait, had made to the witness Roberts and that in asking these questions the state made Strait its witness because the questions propounded to him, it is argued, are not within the scope of proper cross-examination. No objection was made by the defendant to these questions on any grounds. To carry the matter a step further, the defendant now argues that since, in his view, this testimony by Strait was as a witness for the state, the testimony of Roberts, which we held proper for the purpose of impeachment, was not properly admissible since a party cannot impeach his own witness. (State v. Smith, 57 Mont. 563, 190 P. 107.) Here again this objection was not made to the admissibility of this testimony. The objection to the testimony of Roberts was based entirely on the theory that it was hearsay because the statements were not made in the presence of the defendant. Even if the cross-examination were not proper, which we do not hold, it is too late upon the petition for rehearing in this court to raise the objection. The trial court may not be put in error in a matter like this without an objection having been made in the trial of the cause so as to permit the court to make a proper ruling.
The petition for rehearing is denied. *Page 246